Exhibit 10.53
AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT
THIS AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT, dated as of June 11, 2020, is
by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as ABL
Agent pursuant to the ABL Credit Agreement acting for and on behalf of the ABL
Credit Parties and GORDON BROTHERS FINANCE COMPANY, in its capacity as Term
Agent pursuant to the Term Loan Agreement acting for and on behalf of the Term
Credit Parties.
W I T N E S S E T H:
WHEREAS, ABL Agent and Term Agent have previously entered into the Intercreditor
Agreement, dated as of March 14, 2018 (as amended hereby, by the Amendment No. 1
to Intercreditor Agreement, dated as of September 18, 2018, and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Intercreditor Agreement”), by and among ABL Agent and Term Agent, as
acknowledged by the Loan Parties; and
WHEREAS, the parties hereto wish to make certain amendments to the Intercreditor
Agreement, and by this Amendment the parties desire and intend to evidence such
amendments;
NOW THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto do hereby agree as follows:
1.Amendments to Intercreditor Agreement.
a.Amendment to Definitions. The definition of “Maximum ABL Facility Amount” set
forth in the Intercreditor Agreement is hereby amended by deleting the text “and
(B) the ABL Borrowing Base” and replacing it with “and (B) the ABL Borrowing
Base (provided, however, that the amount described in this clause (B) shall be
reduced on a dollar-for-dollar basis by the amount of minimum Excess
Availability required by Section 7.15 of the ABL Credit Agreement)”.
b.No Credit Extensions During a Financial Covenant Default. Section 3.11 is
hereby amended by deleting the text “during a Financial Covenant Default Period”
and replacing it with “during a Financial Covenant Default Period or that would
result in a Financial Covenant Default”.
c.Modifications to ABL Documents. Section 5.2(a)(7) is hereby deleted in its
entirety and replaced with the following:
(7) amend or modify the definition of “Amendment No. 5 Accommodation Period”,
“Excess Availability”, “Combined Loan Cap” or any component definition thereof,
or the terms of Section 7.15 of the ABL Credit Agreement;
d.Modifications to Term Documents. Section 5.2(b)(5) is hereby deleted in its
entirety and replaced with the following:
(5) amend or modify the definition of “Fourth Amendment Accommodation Period”,
“Excess Availability”, “Combined Loan Cap” or any



--------------------------------------------------------------------------------



component definition thereof, or the terms of Section 7.15 of the Term Loan
Agreement;
e.Interpretation. For purposes of this Amendment, unless otherwise defined
herein, all capitalized terms used herein shall have the meaning given to them
in the Intercreditor Agreement.
2.Consent to Amendments. Term Agent hereby consents to ABL Agent and the Loan
Parties entering into Amendment No. 5 to Second Amended and Restated Credit
Agreement and Waiver, dated as of the date hereof. ABL Agent hereby consents to
Term Agent and the Loan Parties entering into the Fourth Amendment to Term Loan
Agreement and Waiver, dated as of the date hereof.
3.Effect of this Amendment. Except as modified pursuant hereto, no other
changes, consents or modifications to the Intercreditor Agreement are intended
or implied, and in all other respects, the Intercreditor Agreement is hereby
specifically ratified, restated and confirmed by the parties hereto as of the
effective date hereof. To the extent of conflict between the terms of this
Amendment and the Intercreditor Agreement, the terms of this Amendment shall
control. The Intercreditor Agreement and this Amendment shall be read as one
agreement.
4.Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York, without regard to any principles of conflicts
of laws or other rule of law that would result in the application of the law of
any jurisdiction other than the State of New York.
5.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
6.Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties thereto. Delivery of an executed counterpart of this Amendment by
telefacsimile or other method of electronic transmission (including in pdf or
tif format) shall have the same force and effect as delivery of an original
executed counterpart of this Amendment.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to
Intercreditor Agreement to be duly executed as of the day and year first above
written.



WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the ABL Agent By:/s/
Michael WatsonName: Michael WatsonTitle: Authorized SignatoryGORDON BROTHERS
FINANCE COMPANY,in its capacity as the Term AgentBy:/s/ David VegaName:David
VegaTitle:Managing Director

























[Signature Page to Amendment No. 2 to Intercreditor Agreement]



--------------------------------------------------------------------------------



ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges and agrees to the terms and
provisions of the foregoing Amendment No. 2 to Intercreditor Agreement, and
confirms and restates the terms of the Acknowledgment to the Intercreditor
Agreement made by each of the undersigned.



STEIN MART, INC.By: /s/ James B. BrownName:James B. BrownTitle:CFOSTEIN MART
BUYING CORP.By:/s/ James B. BrownName:James B. BrownTitle:DirectorSTEIN MART
HOLDING CORP.By:/s/ James B. BrownName:James B. BrownTitle:Director



















[Signature Page to Amendment No. 2 to Intercreditor Agreement]

